Field, J.,
delivered the opinion of the Court—Baldwin, J., concurring.
The plaintiff objected to the admission of the evidence upon which the referee based his sixth finding, but upon what ground the record does not disclose. The objection fails to specify the point upon which it rests, and did not merit consideration for its generality. Kiler v. Kimball, 10 Cal. 267.
To have entitled it to notice, the party should have laid, as the authorities say, his finger on the point at the time. Practice Act, sec. 189 ; Frier v. Jackson, 8 John. 496 ; Jackson v. Caldwell, 1 Cow. 622; Whitesides v. Jackson, 1 Wend. 418; Waters v. Gilbert, 2 Cushing, 27; Covillaud v. Tanner, 7 Cal. 38.
Judgment affirmed.